Citation Nr: 0029470	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for protruded right 
fifth disc with lumbosacral strain, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected low back disability is 
manifested by complaints of stiffness and pain, and an 
inability to use the right side.  Examination showed X-ray 
findings of osteoarthritis of L3-4, L4-5, and no significant 
symptoms in the low back or neurologically, due to the 
service-connected disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59.

The record shows that the RO granted service connection for a 
low back disability in a December 1946 rating decision, which 
assigned a 10 percent evaluation.  In a May 1980 rating 
decision, the RO assigned the low back disability a 20 
percent evaluation, which has remained in effect since.  VA 
outpatient treatment records and private treatment records in 
the 1990's show that the veteran had a stroke in August 1991, 
which involved the left middle cerebral artery and he has had 
a right hemiparesis afterwards.  The medical records show 
that the veteran received regular treatment for residuals of 
the stroke.  A January 1994 VA outpatient progress note 
includes an assessment of old left CVA with right side 
involvement; back pain in remission.  A February 1994 VA 
progress note contains a diagnosis of two year post CVA with 
stiffness problem: non-functional right upper extremity.

During an April 1994 VA general medical examination, the 
veteran's complaints included fairly severe restriction of 
physical activity secondary to stroke because of the 
paralysis of the right arm and partial paralysis of the right 
leg.  On examination, posture was fairly good, and gait was 
hemiplegic.  On examination of the musculoskeletal system, 
there were no findings referable to the low back.

During a December 1998 VA orthopedic examination, the veteran 
reported complaints of trouble with his back off and on since 
1945, with current complaints of some right hip and right 
side pain, but no acute pain now in the low back area.  He 
reported having some pain down in the right leg, which the 
examiner believed was related to the veteran's stroke and not 
to the back.  The examiner noted that the veteran had never 
had any back surgery of any kind.  The veteran reported that 
he had pain and weakness in his right side and right back, 
some stiffness, fairly easy fatigue ability, lack of 
endurance; but the examiner indicated that most of these were 
primarily due to the stroke and right hemiparesis.  The 
veteran was taking no medication for his back, including for 
pain.  The examiner noted that the veteran walked with a 
cane; and with a brace on the right leg because of foot drop 
and because of the previous stroke on that side.  The veteran 
had very limited mobility and could walk only short 
distances, otherwise, he used a wheelchair for any distances.  
The examiner noted that the veteran had normal spine X-rays 
in the past and with the original problem.  Films from 1961 
were normal.  The examiner felt that there was no need to 
repeat X-rays during the examination.  

The examiner opined that the veteran did not have any 
significant symptoms in the back; and was not having any 
radiculopathy or signs of any sciatic symptoms at that time.  
On examination, straight leg raises were to about 80 to 90 
degrees on the left; and to about 60 to 70 degrees on the 
right.  The examiner opined that examination basically showed 
normal straight leg raises bilaterally.  The examiner noted 
that the veteran had muscle tightness and some spasm on the 
right side in the right leg due to the stroke, which limited 
the straight leg raising.  There was no radiating pain down 
the legs that was related to the back.  The veteran had 
hyperreflexia on the right side and some decreased reflexes 
on the left, which the examiner believed was primarily 
related to the stroke.  Hip flexion was to 110 degrees 
bilaterally; and back flexion was to a little over 90 
degrees.  Extension of the back was to about 15 degrees and 
rotation bilaterally was about 30 degrees.  The veteran had 
normal mobility of his back, with no significant pain with 
motion or mobility in the lower back in the lumbar area.  
There were no signs of any significant symptoms at the L5 
level.  There was no pain in the sacroiliac to palpation, and 
no muscle spasm.  The examiner concluded that basically, the 
veteran had a normal low back examination.  The veteran did 
have some tenderness in the right hip, leg and side, which 
the examiner opined was probably related to some contraction 
of the muscle and tightness related to the previous 
cerebrovascular accident on that side.  The left side was 
fairly normal.  The examiner found that the back did not 
limit coordination in any way, and that primary limitations 
were due to the right hemiparesis.  The report assessment was 
that the veteran had some right-sided hip and back pain, with 
no sign of any radiculopathy; and no sign of any active discs 
in symptoms primarily related to the CVA with right 
hemiparesis.  The limitations of motion, which were 
significant, were primarily related to the stroke.  The back 
appeared to be stable with no acute findings. 

Private and VA treatment records in the latter 1990's through 
July 1999 show continued treatment including therapy related 
to the August 1991 stroke.

The report of an August 1999 VA orthopedic examination shows 
that the veteran reported that since his 1991 stroke, he was 
not able to use his right side.  The report noted that X-ray 
examination in 1961 was normal; and that X-ray examination in 
August 1999 showed osteoarthritis of L3-4, L4-5, possible 
ankylosing of the SI joint.  The examination report noted 
that when the veteran stands, he leans to the left side with 
a cane, and noted low back scoliosis.  On examination, the 
spinal units were stable in the lumbar area and thoracic 
area.  There was pain on palpation mainly on the right side.  
Testing showed that superficial soft tissue was painful.  The 
veteran was able to flex to about 65 degrees, and extend to 
10 degrees.  Lateral bending was to 30 and 35 degrees on the 
right and left, respectively.  Rotation was to 30 degrees, 
both to the left and right.  There was no trigger point or 
tender spot in the lumbar area on palpation.  The right lower 
extremity had limited range of motion apparently secondary to 
stroke.  The veteran was not able to do straight leg raise, 
secondary muscle weakness at the hips.  The examiner noted 
diagnostic testing, which he noted meant that the veteran did 
not have sciatic nerve involvement on the right side.  On the 
left side straight leg raising was to about 65 degrees, with 
no pain.  Bowstring sign was negative.  There was functional 
range of motion at the hip, knee and ankle, and sensation was 
intact.  There was decreased sensation on the right side 
secondary to a stroke.  Valleix points at the gluteal crease, 
at the popliteal, and ankle on the right side was negative.

The report contains an assessment that the veteran had an old 
history of trauma while serving in Korea, and was service 
connected for disc disease.  On this examination, there was 
more pain.  He had scoliosis, spasticity and pain on the 
right side of the lower extremity; noted as secondary to CVA 
that happened in 1991.  The examiner noted that as mentioned 
earlier in the report, all clinical findings on the right 
side were negative for radiculopathy (e.g. bowstring test, 
Valleix were negative).  There was no sign of radiculopathy.  
The examiner opined that apparently, most of the pain on the 
right side was secondary to the veteran's stroke, neuropathic 
type.  The examiner opined that he did not believe that the 
veteran's spinal condition and his pain were secondary to 
radiculopathy.  There was no acute sign of musculoskeletal 
symptoms in the lumbar area and both lower extremities on 
examination.  The examiner concluded with an opinion that it 
was not possible to assess deficit of lumbar myotomy and 
dermatome deficit due to stroke with hemiparetic of right 
side.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. Part 4, 
Code 5003 (1999).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is moderate, a 20 
percent rating is provided.  When the limitation of motion is 
severe, a rating of 40 percent is warranted.  38 C.F.R. Part 
4, Code 5292 (1999).

Under Diagnostic Code 5295, which provides for the evaluation 
of lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a rating of 20 percent is provided.  When 
severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, a rating of 40 percent is provided. 38 C.F.R. 
Part 4, Code 5295 (1999).

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome 
with moderate symptoms with recurring attacks of pain are 
assigned a 20 percent evaluation.  Severe symptoms, with 
recurring attacks and intermittent relief are assigned a 40 
percent evaluation.  Pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.  38 C.F.R. Part 4, 
Code 5293 (1999).

The Board has considered the veteran's claim for a rating in 
excess of 20 percent for his low back disability.  In light 
of the reasoning below, the Board is of the opinion that the 
20 percent rating, which has remained in effect since a May 
1980 rating decision, was fully appropriate.  In this regard, 
the Board notes that the clinical record shows that the 
veteran had a stroke in August 1991, with subsequent 
significant residuals including right hemiparesis.  During VA 
orthopedic examinations in December 1998 and August 1999, the 
examiners indicated that there were no significant symptoms 
related to the veteran's service-connected protruded right 
fifth disc with lumbosacral strain.  Rather, these examiners 
made findings of symptomatology that they associated with the 
veteran's 1991 stroke.  During the December 1998 examination, 
the examiner associated reported pain and weakness in the 
right side and right back, some stiffness, fairly easy 
fatigue ability, and lack of endurance, as primarily due to 
the stroke and right hemiparesis.  The veteran was taking no 
medication for his back, including for pain.  The examiner 
noted that the veteran walked with a cane, which was related 
to the previous stroke on that side.  The examiner associated 
other symptomatology to the stroke, including muscle 
tightness and some spasm in the right side, and hyperreflexia 
and decreased reflexes.  That examiner concluded that the 
veteran had a normal low back examination.  The veteran was 
noted as having normal mobility of his back, with no 
significant pain with motion or mobility in the lumbar area, 
and no signs of any significant symptoms at the L5 level.  

The examiner in the August 1999 VA orthopedic examination 
made similar findings and conclusions.  That examiner noted 
findings of scoliosis, spasticity and pain on the right side 
of the lower extremity, secondary to the cerebrovascular 
accident in 1991.  There was decreased sensation on the right 
side secondary to a stroke.  The examiner made findings that 
the veteran did not have sciatic nerve involvement on the 
right side, and no sign of radiculopathy.  The examiner 
opined that the veteran's spinal condition and his pain was 
secondary to radiculopathy; and that most of the pain on the 
right side was not secondary to the stroke, neuropathic type.  
The examiner opined that there was no acute sign of 
musculoskeletal symptoms in the lumbar area or both lower 
extremities.

Given the foregoing observations, the Board does not find 
that an evaluation in excess of 20 percent for the veteran's 
low back disability is in order pursuant to either Diagnostic 
Code 5292, 5293 or 5295.  The record essentially shows that 
the veteran's complaints and symptomatology, claimed as due 
to his service-connected low back disability, are instead 
basically due instead to his 1991 stroke, which resulted in 
residuals including right hemiparesis.  The examiners in 1998 
and 1999, as discussed above, have opined that the veteran 
did not have any significant symptoms in the back, was not 
having any radiculopathy or sciatic symptoms, and his spinal 
condition and pain were not secondary to any radiculopathy.  
Therefore, an evaluation in excess of 20 percent for the 
service-connected low back disability is not in order. 

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected low back 
disability, including general functional loss, weakened 
movement and excess fatigability.  The Board has also been 
attentive for indication of loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use, which is related to the service-
connected disorder.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board notes that during recent VA 
examination in December 1998, the examiner opined that 
reported weakness, fatigue, and lack of endurance were 
primarily due to the stroke and right hemiparesis, which is 
not service connected.  The other medical evidence of record 
substantiates this opinion.  Therefore, the Board finds that 
the evidence supports a finding that the veteran's disability 
is adequately compensated at the 20 percent evaluation, and 
that there is not sufficient functional impairment due to 
service-connected disablement involving the service-connected 
low back disorder, to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45; 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 
4.45 and Part 4, Diagnostic Codes 5292 and 5295.

In this case, as discussed above, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for a low back disability.  Thus, an 
increased evaluation under Diagnostic Codes 5292, 5293 or 
5295, would not be warranted.  In addition, since there is no 
neurologic involvement or ankylosis associated with the 
service-connected disorder, Diagnostic Codes 5293 and 5289 
would not be for consideration.

Finally, the Board finds no evidence of exceptional or 
unusual circumstances to warrant an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the veteran's service-connected low back 
disability substantially interferes with his employment or 
that he has experienced frequent hospitalizations due to his 
service-connected low back disability.  Prior to his 1991 
stroke, the record does not show any treatment related to the 
current symptomatology.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for a protruded right fifth disc with 
lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71a, Codes 5292, 5293, 
5295.


ORDER

An increased evaluation for a protruded right fifth disc with 
lumbosacral strain, is denied.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


